
	
		I
		111th CONGRESS
		1st Session
		H. R. 830
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the District of Columbia Home Rule Act to
		  eliminate Congressional review of newly-passed District laws.
	
	
		1.Short title; references in
			 Act
			(a)Short
			 titleThis Act may be cited as the District
			 of Columbia Legislative Autonomy Act of 2009.
			(b)References in
			 ActExcept as may otherwise be provided, whenever in this Act an
			 amendment is expressed in terms of an amendment to or repeal of a section or
			 other provision, the reference shall be considered to be made to that section
			 or other provision of the District of Columbia Home Rule Act.
			2.Elimination of
			 Congressional review of newly-passed District laws
			(a)In
			 generalSection 602 (sec. 1–206.02, D.C. Official Code) is
			 amended by striking subsection (c).
			(b)Congressional
			 resolutions of disapproval
				(1)In
			 generalThe District of Columbia Home Rule Act is amended by
			 striking section 604 (sec. 1–206.04, D.C. Official Code).
				(2)Clerical
			 amendmentThe table of contents is amended by striking the item
			 relating to section 604.
				(3)Exercise of
			 rulemaking powerThis subsection and the amendments made by this
			 subsection are enacted by Congress—
					(A)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such they shall be considered as a part of the rules of
			 each House, respectively, or of that House to which they specifically apply,
			 and such rules shall supersede other rules only to the extent that they are
			 inconsistent therewith; and
					(B)with full
			 recognition of the constitutional right of either House to change such rules
			 (so far as relating to such House) at any time, in the same manner, and to the
			 same extent as in the case of any other rule of such House.
					(c)Conforming
			 amendments
				(1)District of
			 Columbia Home Rule Act(A)Section 303 (sec.
			 1–203.03, D.C. Official Code) is amended—
						(i)in subsection (a), by striking the
			 second sentence; and
						(ii)by striking subsection (b) and
			 redesignating subsections (c) and (d) as subsections (b) and (c).
						(B)Section 404(e) (sec. 1–204.04(3), D.C.
			 Official Code) is amended by striking subject to the provisions of
			 section 602(c) each place it appears.
					(C)Section 462 (sec. 1–204.62, D.C.
			 Official Code) is amended—
						(i)in subsection (a), by striking
			 (a) The Council and inserting The Council;
			 and
						(ii)by striking subsections (b) and
			 (c).
						(D)Section 472(d) (sec. 1–204.72(d), D.C.
			 Official Code) is amended to read as follows:
						
							(d)Payments not
				subject to appropriationThe fourth sentence of section 446 shall
				not apply to any amount obligated or expended by the District for the payment
				of the principal of, interest on, or redemption premium for any revenue
				anticipation note issued under subsection
				(a).
							.
					(E)Section 475(e) (sec. 1–204.75(e), D.C.
			 Official Code) is amended to read as follows:
						
							(e)Payments not
				subject to appropriationThe fourth sentence of section 446 shall
				not apply to any amount obligated or expended by the District for the payment
				of the principal of, interest on, or redemption premium for any revenue
				anticipation note issued under this
				section.
							.
					(2)Other
			 laws(A)Section 2(b)(1) of
			 Amendment No. 1 (relating to initiative and referendum) to title IV (the
			 District Charter) (sec. 1–204.102(b)(1). D.C. Official Code) is amended by
			 striking the appropriate custodian and all that follows through
			 portion of such act to.
					(B)Section 5 of Amendment No. 1 (relating
			 to initiative and referendum) to title IV (the District Charter) (sec.
			 1–204.105, D.C. Official Code) is amended by striking , and such
			 act and all that follows and inserting a period.
					(C)Section 16 of the District of Columbia
			 Election Code of 1955 (sec. 1–1001.16, D.C. Official Code)—
						(i)in subsection (j)(2)—
							(I)by striking sections 404 and
			 602(c) and inserting section 404, and
							(II)by striking the second sentence;
			 and
							(ii)in subsection (m)—
							(I)in the first sentence, by striking
			 the appropriate custodian and all that follows through
			 parts of such act to,
							(II)by striking is held. If, however,
			 after and inserting is held unless, under, and
							(III)by striking section, the act
			 which and all that follows and inserting
			 section..
							3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to each act of the District of
			 Columbia—
			(1)passed by the
			 Council of the District of Columbia and signed by the Mayor of the District of
			 Columbia;
			(2)vetoed by the
			 Mayor and repassed by the Council;
			(3)passed by the
			 Council and allowed to become effective by the Mayor without the Mayor’s
			 signature; or
			(4)in
			 the case of initiated acts and acts subject to referendum, ratified by a
			 majority of the registered qualified electors voting on the initiative or
			 referendum,
			on or after
			 October 1, 2009.
